Citation Nr: 1534125	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-48 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by pain in the legs, claimed as sciatic nerve pain, including as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from August 1994 to August 1998.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board previously remanded the appeal in April 2013 and again in September 2014.  The Board also denied entitlement to service connection for a low back disorder in September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required to ensure the Veteran receives every possible consideration.  The record still lacks an adequate medical nexus opinion.

While the April 2015 VA examiner provided a medical opinion, it does not appear that he considered the Veteran's complete history.  There is no mention or discussion of the Veteran's lay statements regarding the onset and duration of his symptoms and post-discharge employment history.  The Veteran has reported that he experienced an episode of numbness in service that was associated with his in-service complaints of recurring back pain, but did not seek treatment because he was afraid of being seen as a "weak link," that he continued to experience and self-treat the associated pain until he finally sought treatment for his numbness, tingling, and radiating pain in approximately January 2010, and that his post-discharge jobs did not require heavy lifting.  See November 2013 Statement; July 2010 Notice of Disagreement; May 2010 VA Spine and Peripheral Nerves Examination.  

Further, the April 2015 VA examiner did not address the Veteran's report in May 1998 STRs that his pain had "become more of a recurring problem."  This STR is relevant, as the Veteran's reports of numbness have been associated with his complaint of pain.  See January 2010 Dr. Kemp Treatment Records (noting that the Veteran described his pain as "discomforting, numbness, sharp and shooting," and that associated symptoms included "limping, numbness . . . and tingling in the legs").  

The Board also notes that the February 2010 statement (from J.T.) noted in the November 2010 Statement of the Case does not appear to be associated with the Veteran's electronic claims files.  VA should make efforts to locate the statement and associate it with the Veteran's electronic claims files and obtain an addendum opinion regarding the nature and etiology of the Veteran's bilateral leg pain.  An additional attempt should also be made to obtain the Veteran's employment records, as described below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of the statement from J.L.T., noted to have been received by VA on February 18, 2010.

2.  Make arrangements to obtain the Veteran's treatment records from the TMF Emergency Room, dated in approximately January 2010.  See Treatment record from First Physicians dated January 5, 2010, referencing a previous emergency room visit on Saturday.

3.  Make arrangements to obtain the Veteran's employment records, to include copies of any physical examinations, from the Department of Public Safety where he worked as a trooper since 2002.

4.  After obtaining the above records, arrange for a VA neurologist to review the Veteran's claims folder/electronic file.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder of the lower extremities had its clinical onset during active service or is etiologically related to any in-service disease, event, or injury, including heavy lifting of bombs and bomb racks performed by the Veteran while working as an aviation ordnance man.

In providing this opinion, the examiner must acknowledge the Veteran's reports of having experienced an episode of numbness in service associated with his recurring back pain, but that he did not seek treatment because he did not want to be seen as a "weak link"; that he continued to experience and self-treat the associated pain until he finally sought treatment for his numbness, tingling, and radiating pain in approximately January 2010; and that his post-discharge jobs did not require heavy lifting.  See November 2013 Statement; July 2010 Notice of Disagreement; May 2010 VA Spine and Peripheral Nerves Examination.  The examiner must also acknowledge the Veteran's report in May 1998 STRs that his pain had "become more of a recurring problem," and the private medical records suggesting that the Veteran's reports of numbness are associated with his complaint of pain.  See January 2010 Dr. Kemp Treatment Records (noting that the Veteran described his pain as "discomforting, numbness, sharp and shooting," and that associated symptoms included "limping, numbness . . . and tingling in the legs").  Further, if it is available, the examiner must acknowledge the February 2010 lay statement of J.T. regarding observations of the Veteran's symptoms.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Finally, after completing any other development that may be warranted, readjudicate that claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) addressing the claim for a higher rating for the left elbow condition and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


